***Text Omitted and Filed Separately with the Securities and Exchange
Commission.Confidential Treatment Requested Under17 C.F.R. Sections 200.80(b)(4)
and 230.406.



Amended and Restated Sale and Supply Agreement
This Amended and Restated Sales and Supply Agreement (“Agreement”) by and
between Illumina Inc., a Delaware corporation, having a place of business at
5200 Illumina Way, San Diego, CA 92122 (“Illumina”), and Sequenom, Inc., a
Delaware corporation, having a place of business at 3595 John Hopkins Court, San
Diego CA, 92121 (hereinafter “Customer”), is made and entered into as of the
Effective Date (as defined below).
Recitals
1.    WHEREAS, effective as of July 8, 2011 (the “Original Effective Date”),
Customer and Illumina entered into the Sale and Supply Agreement pursuant to
which Customer received the [non-exclusive right to] use the goods sold
thereunder for research and for providing a commercial service in its clinical
laboratory that is licensed under CLIA (as defined below) for the detection of
Fetal Chromosomal Abnormalities and Gender Testing (each as defined below) (as
amended by the First Amendment to Sale and Supply Agreement effective as of
September 29, 2011, the Second Amendment to Sale and Supply Agreement effective
as of April 12, 2012, and the Third Amendment to Sale and Supply Agreement
effective as of October 1, 2012, the “Original Agreement”);
2.    WHEREAS, Illumina and Customer have entered into the Settlement Agreement,
Pooled Patents Agreement and other Ancillary Agreements (each as defined below)
as of the Effective Date;
3.    WHEREAS, Customer is seeking to have Illumina continue to supply it with
Goods (as defined below) for Approved Applications (as defined below), and
Illumina is willing to supply Customer with Goods for those purposes under the
terms of this Agreement;
NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties hereto amend and restate the Original
Agreement in its entirety, effective as of the Effective Date, and otherwise
agree as follows:
Agreement
1.
Definitions.

a.
“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control” means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct or cause the direction of management policies of such Person, whether
through the ownership of voting securities or by contract or otherwise. Set
forth on Schedule 1 is a list of the Affiliates of Customer as of the Effective
Date, and Customer shall update Schedule 1 by written notice to Illumina
promptly upon any change in its Affiliates. Subject to Section 3.b, but
otherwise notwithstanding anything to the contrary in this Agreement, Affiliates
of Customer shall be limited to those Affiliates listed on Schedule 1, as
updated by Customer as set forth above.

b.
“Ancillary Agreement” means any agreement that is executed and delivered
pursuant to the terms of the Pooled Patents Agreement or the Settlement
Agreement, including any agreement the execution and delivery of which is a
condition precedent to the effectiveness of the Pooled Patents Agreement or the
Settlement Agreement, as applicable.

c.
“Approved Applications” means Clinical Use, NIPT Use, and Research Use.

d.
“Business Day” means all days other than Saturdays, Sundays or a national or
local holiday recognized in the United States.

e.
“CLIA” means the United States Clinical Laboratory Improvement Amendments of
1988 (as amended from time to time).


Page 1 of 32

--------------------------------------------------------------------------------




f.
“Clinical Use” means testing of human samples and specimens using nucleic acid
sequencing-based Laboratory Developed Tests in a Facility for all clinical
applications, including in clinical trials, specifically excluding […***…].

g.
“Consumables” means all Goods for use with, and to be consumed through the use
of Hardware and provided hereunder as specified in Exhibit A, Part 2. “TG
Consumables” are Consumables that have a “TG” prefix in their part or catalog
number; “Non-TG Consumables” are Consumables that do not have such “TG” prefix.
All references in this Agreement to Consumables means both TG Consumables and
Non-TG Consumables, unless expressly specified otherwise.

h.
“Derivative Software” means any derivative or modification of Software made by
Customer as may be permitted by the relevant EULA.

i.
“Discontinued Consumables” means any TG Consumables previously offered on a
general commercial basis to all Illumina customers and purchased hereunder, but
that will no longer be offered to all Illumina customers.

j.
“Documentation” means user manuals, protocols or other documentation provided by
Illumina under this Agreement or the Original Agreement to Customer in
connection with the Goods and related to the use and maintenance of the Goods.

k.
“Effective Date” means 11:59 p.m. Pacific Time on December 2, 2014.

l.
“EULA” means the software end user license agreement for Software.

m.
“Facility” means a clinical laboratory owned, leased or operated by Customer or
any of its Affiliates, located at the shipping address identified on the
Purchase Order.

n.
“Fetal Chromosomal Abnormalities” means […***…].

o.
“Forecast” is as defined in Section 5.

p.
“Gender Testing” means testing for chromosome X and/or Y presence or absence.

q.
“Goods” means any and all of the Consumables, Hardware, Software, and other
items provided hereunder.

r.
“Hardware” means the Instruments, accessories or peripherals, and other
hardware, as specified in Exhibit A, Part 1.

s.
“Instrument” means equipment provided hereunder as specified in Exhibit A.

t.
“Intellectual Property Rights” means all patent rights, copyrights, trade
secrets, know-how, trademark, service mark and trade dress rights and other
intellectual property rights, current or future, under the laws of any
jurisdiction, together with all applications therefore and registrations
thereto.

u.
“IVD Product” means a distributable in vitro diagnostic device that has received
applicable Regulatory Approval for sale and use to conduct or perform NIPT, and
is labeled for such use (excluding products and components labeled for research
use only).

v.
“Laboratory Developed Test” means a laboratory test (including a Site-Specific
IVD) that is performed as a fee-for-service offering (whether or not Customer is
paid or reimbursed for the test) in a clinical


Page 2 of 2

--------------------------------------------------------------------------------




laboratory, which test in the United States is regulated under CLIA (or
regulated as stated in Section 1ee for a Site-Specific IVD) and in any other
applicable country is subject to local regulation, provided that IVD Products,
and laboratory tests performed using an IVD Product, are not, and are excluded
from (including exclusion of rights therefor under Section 2), Laboratory
Developed Tests.
w.
“NIPT” means in vitro cell-free nucleic acid sequencing-based non-invasive
prenatal testing (including, without limitation, testing by massively parallel
sequencing or digital PCR) of a biological sample (including but not limited to
plasma, serum, whole blood, and urine) obtained from a pregnant woman.

x.
“NIPT Use” means NIPT testing and Gender Testing (by NIPT) on biological samples
obtained from pregnant women using Laboratory Developed Tests in a Facility, and
includes any such NIPT testing for fetal blood antigen associated with hemolytic
disease of the fetus and newborn (“HDFN”) whether such testing is performed in
combination with other tests or as a single test. NIPT Use includes, without
limitation, nucleic acid sequencing-based testing for Fetal Chromosomal
Abnormalities, the […***…] test (both of which are nucleic acid sequencing-based
tests).

y.
“Person” means any individual, corporation, partnership, firm, company, joint
venture, association (including trust association), joint-stock company, limited
liability company, trust, unincorporated organization, governmental body,
organization or other entity.

z.
“Pooled Patents Agreement” means that certain pooled patents agreement by and
between Illumina and Customer, effective as of the Effective Date.

aa.
“Purchase Order” means the written orders for Goods submitted to Illumina by
Customer pursuant to this Agreement.

bb.
“Regulatory Approval” means any governmental approvals, licenses, registrations,
clearances or authorizations necessary for the marketing, sale, or use of an in
vitro diagnostic device; provided that, (a) in the United States, as of the
Effective Date Regulatory Approval is only that sought from the Federal Food and
Drug Administration, (b) in the European Union, as of the Effective Date
Regulatory Approval is only that sought through compliance with the In Vitro
Diagnostic Medical Devices Directive (which on the Effective Date is Directive
98/79/EC) and (c) in jurisdictions not requiring any governmental approvals,
licenses, registrations, clearances or authorizations for the marketing, sale,
or use of an in vitro diagnostic device, Regulatory Approval shall be deemed to
have been provided for a particular in vitro diagnostic device upon the first
commercial sale or marketing of that in vitro diagnostic device if that in vitro
diagnostic device would require Regulatory Approval in the United States if
marketed in the United States.

cc.
“Research Use” means nucleic acid sequencing-based experimentation intended to
develop or investigate scientific or medical knowledge, which includes such uses
conducted in exchange for a fee and the delivery of data to a third party, but
expressly excluding (a) Clinical Use, (b) NIPT Use and (c) all uses, testing or
analysis that generates information that is conveyed (directly or indirectly) to
a subject who provided a sample for testing and that is used to diagnose, treat,
or inform healthcare decisions.

dd.
“Settlement Agreement” means that certain settlement agreement by and among
Illumina, Customer and certain of their respective Affiliates, effective as of
the Effective Date.

ee.
“Site-specific IVD” means a non-distributable in vitro diagnostic test that
received Regulatory Approval for sale or use, which Regulatory Approval in the
United States is pursuant to 21 CFR 814 or 21 CFR 807 Subpart E.

ff.
“Software” means the Software provided under this Agreement or Original
Agreement, or as updates or options under future agreements, which agreements
specifically refer to this Agreement or the Original Agreement, or as
incorporated or embedded in Hardware or components thereof or otherwise provided
under this Agreement or Original Agreement whether or not there is a separate
charge therefor, including any software that meets the foregoing conditions and
is provided from a third party. All references in this


Page 3 of 3

--------------------------------------------------------------------------------




Agreement to the “purchase” or “sale” of Software shall mean the acquiring or
granting, respectively, of a license to use such Software to exercise the rights
pertaining to such Software that are expressly set forth herein.
gg.
“Specifications” means, with respect to a Good, the written specifications for
such Good that are contained in the Documentation, and/or other written
materials for such Good in effect for such Good as of the date such Good is
shipped. For the avoidance of doubt, Section 12 sets forth terms for change
notification for certain Goods.

2.
Rights Conferred upon Customer. Subject to the terms and conditions of this
Agreement, including the limitations in this Section 2 and Section 20
(Restrictions; Reservation of Rights), Customer’s purchase of the Goods confers
upon Customer, or on its Affiliates purchasing the Goods, on a unit purchased
basis a […***…] right under Illumina’s Intellectual Property Rights in the
Goods, to use those Goods, solely for Approved Applications. The phrase
“Illumina’s Intellectual Property Rights in the Goods” means only those
Intellectual Property Rights of Illumina and its Affiliates that are applicable
to the general functionality of the Goods. Notwithstanding any other agreement
between or among Illumina, Customer, and their respective Affiliates, Customer
acknowledges that Illumina’s Intellectual Property Rights in the Goods conferred
in this Section 2 expressly excludes […***…]. By way of non-limiting examples,
Illumina’s Intellectual Property Rights in the Goods conferred in this Section 2
expressly excludes any and all Intellectual Property Rights with respect to
[…***…]. Consistent with that and subject to paragraphs a and b of this
Section 2, Customer further acknowledges that its (and its Affiliates’) use of
the Goods […***…]. The Goods may be covered by one or more U.S. or foreign
patents, and it is solely Customer’s responsibility to ensure it (and each of
its Affiliates purchasing Goods hereunder) has all rights necessary for its
intended use of the Goods (other than under Illumina’s Intellectual Property
Rights in the Goods). The parties hereby acknowledge and agree that under and
subject to the terms and conditions of the Pooled Patents Agreement and certain
Ancillary Agreements, Illumina has granted to Customer, and certain of its
Affiliates as stated in such agreements, certain license rights (and Customer
has assumed, on behalf of itself and its Affiliates, certain obligations with
respect thereto) to research, develop, offer for sale, have offered for sale,
sell, have sold, market, have marketed and perform NIPT LDT Tests in the NIPT
LDT Field under Pooled Patents, in exchange for Customer paying a Test Fee
(structured as a per test fee or as a percentage of Net LDT Sales, as
applicable) for Licensed NIPT LDT Tests it performs (as the terms Pooled
Patents, Test Fee, NIPT LDT Tests, Net LDT Sales, Licensed NIPT LDT Test and
NIPT LDT Field are defined in the Pooled Patents Agreement) on the terms and
conditions of the Pooled Patents Agreement, including without limitation the
terms therein regarding Customer obligations regarding Test Fees payable for
performance of certain NIPT LDT Tests for HDFN.

a.
The Intellectual Property Rights of Illumina are numerous, diverse, and rapidly
changing, and Sequenom does not know with certainty the metes and bounds of
every right included therein as of the Effective Date. Subject to the preceding
sentence, and in reliance on Illumina’s representation and warranty below,
Customer represents and warrants that, […***…]. If Customer or any of its
Affiliates requires a right or license under any Intellectual Property Rights of
Illumina in order for Customer or its Affiliates purchasing Goods hereunder to
use the Goods as expressly permitted in this Section 2, which right or license
is not granted under Illumina’s Intellectual Property Rights in the Goods under
this Agreement or granted pursuant to the Pooled Patents Agreement or certain
Ancillary Agreements, then any such future grant of right or license by Illumina
to Customer or its Affiliates will be subject to negotiation and additional
consideration. Notwithstanding the foregoing, nothing in this Agreement
diminishes or waives the benefits and other rights that Customer and its
Affiliate receive under the Pooled Patents Agreement,


Page 4 of 4

--------------------------------------------------------------------------------




including, without limitation, with regard to Current Sequenom Products and the
covenant not to sue set forth in Section 2.13(b) therein.
b.
The Intellectual Property Rights of Illumina are numerous, diverse, and rapidly
changing, and Illumina does not know with certainty the metes and bounds of
every right included therein as of the Effective Date. Subject to the preceding
sentence, and in reliance on the Customer’s representation and warranty above,
[…***…], Illumina represents and warrants that, […***…].

3.
Applicability of Terms and Conditions; Affiliates; Pre- Purchased Instruments;
Conditions Precedent.

a.
Applicability of Terms and Conditions. This Agreement shall exclusively govern
the ordering, purchase and supply of the Goods between Customer and Illumina for
Approved


Applications, and shall override any conflicting, amending and/or additional
terms contained in any purchase orders, invoices or similar documents, which are
hereby rejected and shall be null and void. Illumina’s or Customer’s failure to
object to any such terms shall not constitute a waiver by Illumina or Customer,
nor constitute acceptance by Illumina or Customer of such terms and conditions.
b.
Affiliates. Affiliates of Customer set forth on Schedule 1 (as may be amended in
writing in accordance with this Agreement) are permitted to purchase and use
Goods hereunder; provided that, (i) such Affiliates are subject to and shall
adhere to all of the terms and conditions of this Agreement that are applicable
to Customer, and shall be directly liable to Illumina with respect thereto, and
(ii) Customer shall remain wholly liable for the acts or omissions of such
Affiliates in connection with or arising out of this Agreement, including all
payment obligations with respect to purchase of Goods, to the same extent as if
the acts and omissions were those of Customer under this Agreement. On behalf of
each of Customer’s present and future Affiliates set forth on Schedule 1 (as may
be amended), Customer hereby agrees that each such Affiliate will abide by all
terms and conditions of this Agreement. Unless expressly stated otherwise in
this Agreement, the Pooled Patents Agreement, Settlement Agreement or other
Ancillary Agreements, reference in this Agreement to rights and obligations of
Customer are equally rights and obligations of Customer and its Affiliates set
forth on Schedule 1 (as may be amended), provided that only Customer may
exercise its right of audit set forth in Section 14.g (Quality Audit), right to
enter into amendments of this Agreement (Section 30.h), right to terminate this
Agreement pursuant to Section 28, and right to request or attend product reviews
or other rights pursuant to Section 30.a. Affiliates of Customer that are not
set forth on Schedule 1 (as may be amended) do not have any rights under this
Agreement, including no right to purchase or use Goods under the terms of this
Agreement. Subject to the foregoing, Affiliates of Customer shall have whatever
express rights are granted thereto in this Agreement but no other rights are
implied hereunder. Customer shall have the right and standing to bring suit,
action and other claims against Illumina or Illumina’s Affiliates with respect
to such Customer Affiliate’s rights hereunder. No Affiliate of Customer shall
have any right or standing itself to bring suit, action or other claims against
Illumina or Illumina’s Affiliates with respect to this Agreement, including with
respect to such Customer Affiliate’s rights hereunder, and Customer on behalf of
each of its Affiliates hereby irrevocably waives any right or standing of such
Affiliate to bring any such suit, claim or action against Illumina or Illumina’s
Affiliates with respect to this Agreement, including with respect to such
Customer Affiliate’s rights hereunder. Notwithstanding anything to the contrary
in this Agreement, if Customer becomes an Affiliate of a Person that is itself a
party to an Illumina supply agreement (“New Affiliate”), then:


Page 5 of 5

--------------------------------------------------------------------------------




(i)
this Agreement shall remain in effect with respect to Customer and its
Affiliates (excluding the New Affiliate and only those Persons that are subject
to, or entitled to purchase and be supplied under, the New Affiliate Agreement
immediately prior to the time Customer and that Person become Affiliates (“New
Affiliate Date”)) and no purchases shall be made under this Agreement by, for,
on behalf of or for the benefit of any other Person, including without
limitation a New Affiliate,

(ii)
the Illumina supply agreement between Illumina and the New Affiliate (“New
Affiliate Agreement”) shall remain in effect with respect to the New Affiliate
and only those Persons that are subject to, or entitled to purchase and be
supplied under, the New Affiliate Agreement immediately prior to the New
Affiliate Date, and no purchases shall be made under that Agreement by, for, on
behalf of or for the benefit of any other Person, including without limitation
Customer,

(iii)
any amounts payable by Customer under this Agreement or by New Affiliate under a
New Affiliate Agreement (including without limitation fees, royalties or
invoiced amounts) shall remain payable under the terms of this Agreement or the
New Affiliate Agreement, respectively,

(iv)
in the event any Affiliate of Customer (including without limitation a New
Affiliate) receives any right under any or all Pooled Patents to research,
develop, offer for sale, have offered for sale, sell, have sold, market, have
marketed and perform NIPT LDT Tests in the NIPT LDT Field under any or all of
the Pooled Patents, then that Affiliate is obligated to pay a Test Fee […***…]
for Licensed NIPT LDT Tests it performs on the terms and conditions of the
Pooled Patents Agreement,

(v)
upon Customer’s request, Illumina shall enter into good faith negotiations with
Customer or New Affiliate for terms under which Illumina would supply Goods and
other Illumina products to Customer, New Affiliate and their Affiliates under a
single agreement, in place of this Agreement and the New Affiliate Agreement,
such terms consistent with terms in other supply agreements between Illumina and
customers that purchase the same or less quantities of the same Goods or
products for the same fields of use, at the same level of exclusivity and
[…***…], and

(vi)
within ten (10) Business Days after the New Affiliate Date, Customer shall
provide Illumina with the New Affiliate’s written agreement, signed by an
authorized representative of the New Affiliate, to be bound by the terms of this
Section 3.b, including parts (i)-(iv) herein. For the avoidance of doubt, and
without limitation, Section 3.b is a material provision of this Agreement.

c.
Pre-Purchased Instruments. Sections 2 (Rights Conferred upon Customer), 13
(Validation), 14 (Regulatory; Other Terms), 16 (Instrument Standards), 17
(Limitation of Liability), 18 (Limited Warranties), 20 (Restrictions;
Reservation of Rights), 21 (Indemnity), 23 (Additional Instrument Service and
Support), and 29 (Survival of Obligations) of this Agreement shall apply to
those […***…] instruments purchased by Customer prior to Effective Date
(“Pre-Purchased Instruments”). All other terms of this Agreement do not apply to
the Pre-Purchased Instruments. In the event of conflict between the terms of
this Agreement that apply to the Pre-Purchased Instruments and the terms under
which they were sold by Illumina to Customer, the terms of this Agreement that
do apply shall control and supersede.

d.
Conditions Precedent. The effectiveness of this Agreement is subject to the
satisfaction in full, or the waiver by Illumina and Customer, of the due
execution and delivery of the Settlement Agreement, the Pooled Patents Agreement
and the agreements required to be duly executed and delivered pursuant to the
terms of those agreements, and of the satisfaction of the conditions precedent
set forth therein.

4.
Shipping Terms; Title and Risk of Loss. Unless otherwise agreed upon in writing,
(a) all shipments to a Facility in North Carolina are made DAP (INCOTERMS 2010)
at Customer’s or its Affiliate’s address on Purchase Order, (b) all shipments to
a Facility in San Diego are made Ex Works (INCOTERMS 2010) at


Page 6 of 6

--------------------------------------------------------------------------------




Illumina’s Carroll Park Drive address set forth on Exhibit B, or upon written
notice provided by Illumina, at another San Diego address, (c) all other
shipments not addressed in (a) or (b) are made Ex Works (INCOTERMS 2010) at
Illumina’s address on the Purchase Order, provided that Illumina will make
arrangements for transport of Goods to Customer or purchasing Affiliates
consistent with other arrangements for transport of Goods under this Agreement.
In all cases, title (except for Software and third-party software) and risk of
loss transfers to Customer when Supplied Product is made available at such
address stated in the preceding sentence. All prices are […***…]. Shipping
charges shall be actual costs. All prices and other amounts payable to Illumina
under this Agreement are […***…]. In the event Illumina is required, by
applicable law or regulation, […***…]. The latest ship date allowed for any
Goods under a Purchase Order is the date that is […***…] months after the date
the Purchase Order was received by Illumina.
5.
Forecast. No later than […***…] Business Days after the beginning of each
calendar month, Customer shall submit a written forecast to Illumina, detailed
on a monthly basis, of the quantity of TG Consumables […***…] that Customer (and
each Affiliate) expects to purchase from Illumina and have delivered during the
[…***…] months that immediately follow the month in which the forecast is
submitted (the “Forecast”). Each Forecast shall be non-binding and shall be for
planning purposes only. Customer shall make all purchases under this Agreement
solely in accordance with Section 9.

6.
Minimum Annual Purchase. In the event Customer’s aggregate calendar year
purchases of Consumables under this Agreement drops below $[…***…] (such amount
being net of any discounts), then Illumina will be relieved of its obligations
and representations with respect to Discontinued Consumables (including
Section 12), favored customer pricing as set forth in Section 15 (a)-(d) and
quality audits as set forth in Section 14.g.

7.
Illumina Technology. In the event Customer or any of its Affiliates use
technology other than Illumina technology in lieu of the Goods (other than
library preparation consumables or reagents) and/or in lieu of an Illumina IVD
Product for more than […***…]% of the total number of nucleic acid
sequencing-based (a) Laboratory Developed Tests for NIPT Use and Clinical Use
and (b) tests performed using an IVD Product, performed in a year (in the
aggregate (the sum of (a) plus (b)) by Customer and its Affiliates), then
Illumina will be relieved of its obligations and representations with respect to
Discontinued Consumables (Section 12) and with respect to all provisions of
Section 15 (a)-(d), including favored customer pricing as set forth therein, to
Customer, its Affiliates and Technology Partners. If Illumina is so relieved of
its obligations, then Illumina would offer to supply Consumables to Customer and
its Affiliates, and those Technology Partners that are parties to written supply
agreements with Illumina at the time Illumina is so relieved of its obligations,
for the remainder of the Term (or earlier as stated in Section 15) at then
prevailing prices. For the avoidance of doubt, in the event Illumina is so
relieved of its obligations under Section 12 and Section 15, then the terms of
any new or renewal supply agreements that Illumina may choose to offer to
Customer’s Technology Partners shall be defined by Illumina in its sole
discretion. Customer shall provide Illumina with a written report by January 31
of each year during the Term to specify the […***…]. For the purpose of this
Section 7, when Goods are used for nucleic acid sequencing-based Laboratory
Developed Tests for NIPT Use and Clinical Use, then the Goods shall include at
minimum Instruments and Consumables for cluster generation and SBS chemistry.


Page 7 of 7

--------------------------------------------------------------------------------




8.
Price.

a.
Goods Pricing. Subject to the Discontinued Goods pricing section below, the
purchase price for Goods ordered hereunder for use by Customer or Affiliates in
the United States shall be as set forth in Exhibit A, subject to pricing
adjustments therein and in accordance with Section 15. In the event Customer or
an Affiliate outside of the United States desires to purchase Goods under this
Agreement, and use the Goods in a Facility in a country outside of the United
States in which Illumina or its Affiliates is a direct seller such Goods without
a distributor, then Exhibit A shall be amended to add such Goods and the
applicable price for such Goods in such country, provided that, such price shall
be subject to discounts that are no less favorable to Customer than the
discounts offered to Customer for similar Goods when purchased in similar
quantities under this Agreement, subject in all cases to applicable laws, rules
and regulations regarding pricing. In the event Customer or an Affiliate outside
of the United States wishes to purchase Goods under this Agreement, and use the
Goods in a Facility in a country outside of the United States in which Illumina
or its Affiliates is not a direct seller of such Goods and uses distributor(s)
to sell and supply such Goods in such country, then Illumina shall provide
written notice to the applicable distributor in such country of the pricing for
such Goods offered to Customer hereunder, and subject in all cases to applicable
laws, rules and regulations regarding pricing (including those pertaining to
agreements between a seller and distributor regarding price at which distributor
sells Goods), Illumina shall use commercially reasonable efforts to discuss with
such distributor the pricing that such distributor would offer Customer to
distribute such Goods to Customer or its Affiliates in that region.
Notwithstanding anything to the contrary, […***…], and at such time the pricing
and discounts offered to Customer, its Affiliates, and Technology Partners shall
be established to be no less favorable than the pricing and discounts Illumina
then offers to its customers who purchase the same or substantially the same
Goods and sets of Goods, in the same or substantially the same volume, and who
do not exclusively use Illumina’s library preparation products, subject to
pricing adjustments in accordance with Section 7, 8 and Section 15.

b.
Discontinued Consumable Pricing. The purchase price for Discontinued
Consumables, if they will be made available to Customer, will be determined at
the time of discontinuation.

9.
Purchase Orders; Lead Times; Delivery. Customer agrees to use written Purchase
Orders when ordering Goods under this Agreement, and shall submit Purchase
Orders not more than once per calendar month and no later than […***…] Business
Days after the beginning of such calendar month. Illumina shall be deemed to
have accepted a Purchase Order if it has not rejected it within […***…] Business
Days of its receipt; provided that, Purchase Orders meeting the terms and
conditions of this Agreement may not be rejected. Purchase Orders shall be sent
to the attention of Illumina Customer Solutions or to any other person or
department designated by Illumina. Purchase Orders shall reference this
Agreement and state, at a minimum, the Illumina part number for Goods, quantity
ordered, price, Facility, requested delivery date, which, with respect to TG
Consumables shall not be less than ninety (90) days after the date of the
applicable Purchase Order, provided that the Purchase Order was submitted within
the first five Business Days of a calendar month, and the Illumina provided
quote number (or other reference provided by Illumina), if any. If the Purchase
Order for a calendar month is submitted on any day after the fifth Business Day
of a calendar month, then delivery dates for TG Consumables on that Purchase
Order shall be not less than ninety (90) days after the first day of the next
calendar month. Delivery dates for Goods ordered hereunder will be mutually
agreed upon at the time of ordering. Goods shall be considered to have been
delivered on-time if they arrive no sooner than […***…] Business Days earlier
and no later than […***…] Business Days later than as mutually agreed upon;
provided that, all Instrument orders and all other orders will be delivered as
mutually agreed. All Purchase Orders submitted and not rejected hereunder shall
be binding, subject to Sections 10 and 11(b); provided, however, that any
changes to Purchase Orders, including ship dates, must be approved and
authorized in writing by Customer’s purchasing department and Illumina.

10.
Invoices; Payment. Illumina shall issue invoices upon shipment of Goods
hereunder. Invoices shall be sent to Customer’s accounts payable department, or
any other address designated by Customer. Payments shall be sent to Illumina’s
accounts receivable department, or any other address designated by Illumina. All
payments by Customer are due within […***…] days of the date of the invoice,
provided that Customer has not disputed any amounts under the invoice by written
notice to Illumina. For undisputed amounts under invoices, any


Page 8 of 8

--------------------------------------------------------------------------------




amounts not paid when due will accrue interest at the rate of […***…]
percent ([…***…]%) per month, or the maximum amount allowed by law, if lower.
Notwithstanding anything to the contrary, in the event that any payment is not
made with respect to an undisputed amount under an invoice within the time
period specified in this Agreement, Illumina shall have the right to revoke the
rights conferred and/or licenses given hereunder and suspend performance,
including shipment, until all payments are made current. Customer shall pay for
all costs (including reasonable attorneys’ fees) incurred by Illumina in
connection with the collection of late payments. The amount of credit may be
changed or credit withdrawn by Illumina at any time. Each Purchase Order is a
separate, independent transaction, and Customer has no right of set-off against
other purchase orders or other transactions with Illumina.
11.
Availability of TG Consumables; Use of TG Consumables for Approved Applications.
(a) TG Consumables require a 90 day lead time. (b) Customer may cancel all or
part of a Purchase Order for TG Consumables provided that Illumina reserves the
right to charge Customer up to […***…]% of the purchase price of the canceled TG
Consumables. Subject to the preceding sentence, all Purchase Orders accepted by
Illumina are non-cancelable by Customer. (c) If at any time during the Term
Illumina does not have a TG Consumable version of a Non-TG Consumable generally
available for purchase, whether because of inventory shortage or because
Illumina has not released a TG version of that Non-TG Consumable, then if and
when Illumina does have such TG Consumable version generally available for
purchase, Illumina will give Customer written notice of the availability. In the
event such TG Consumable version is not included in Exhibit A at the time it
becomes generally available for purchase, then such TG Consumable shall
automatically be added to Exhibit A of this Agreement and available for purchase
by Customer at such price relative to the applicable list price that is no less
favorable to Customer than the prices for other similar Goods purchased in
similar quantities under this Agreement relative to the applicable list prices
therefor. Notice may be by way of inclusion of the TG Consumable on a quote. The
terms of Section 12 are applicable to a new release TG Consumable that is a TG
version of a Non-TG Consumable in Exhibit A. (d) Customer shall use only TG
Consumables on Hardware for NIPT Use and Clinical Use, provided that if a TG
Consumable is not available for a particular Clinical Use or NIPT Use, then
Customer shall provide written notice to Illumina of the particular Clinical Use
or NIPT Use for which a TG Consumable is not available, and thereafter shall
have the right to use the applicable Non-TG Consumable(s) for that particular
Clinical Use or NIPT Use (i) subject to the provisions of Section 12, in the
case of the new release of a TG Consumable that is a Substitute Consumable, and
(ii) until Customer and Customer Affiliates have exhausted their inventory of
the applicable Non-TG Consumable for that particular Clinical Use or NIPT Use,
in the case of the applicable TG Consumable having come back into inventory and
Illumina having provided written notice that such TG Consumable is available for
the applicable Clinical use or NIPT Use. Notwithstanding the foregoing, Customer
shall stop purchasing such Non-TG Consumable, and start purchasing the
applicable TG Consumable, for that particular Clinical Use or NIPT Use as soon
as commercially practical and reasonable after validation by Customer.

12.
Change to Specifications; Discontinued Consumables; New Versions. The parties
acknowledge both that Customer will be validating its assays based upon some of
the specific Goods listed in Exhibit A, and that the product lifecycle may
result in eventual discontinuation or changes to the Goods. Notwithstanding
anything to the contrary in this Agreement (including without limitation
Section 20.c), in cases where Illumina makes a revision to the Specifications
for a Good that is a TG Consumable that result in a change to the form, fit or
function thereof, or a TG Consumable purchased hereunder is being
discontinued/phased out or there is a new version of such TG Consumable that
results in a change to form, fit or function, then Illumina shall take
commercially reasonable efforts to (i) provide Customer with a minimum of
[…***…] months advance notice prior to such revision or discontinuation of
supply of the Discontinued Consumable to Customer hereunder, and (ii) supply
Customer with Goods that meet the unrevised Specifications or Discontinued
Consumables, as applicable, during that […***…] month period, that have a shelf
life not less than […***…] months at the time of shipment. Any product or
combination of products that is intended by Illumina to replace such Good (for
which the Specifications were revised) or Discontinued Consumable shall be
referred to as a “Substitute Consumable.” In some instances a Substitute
Consumable may differ from the Discontinued Consumable through changes in one or
more components that comprised the Discontinued Consumable (“Changed
Components”). In other instances the Substitute Consumable may represent a
complete change from the Discontinued Consumable (“Complete Change”). With
respect to Substitute Consumables, Illumina will use commercially reasonable
efforts to make available to Customer as soon as practicable, but in any event
within the […***…] months advance notice period referred to above, Changed
Components and instructions on how to modify the protocol or other relevant


Page 9 of 9

--------------------------------------------------------------------------------




Documentation related to the Discontinued Consumable in order to use the Changed
Components, or in the case of a Complete Change, make that Substitute Consumable
available for purchase by Customer as soon as practical. Illumina will provide a
reasonable quantity of Changed Components or Substitute Consumables free of
charge to facilitate Customer’s validation efforts in support of the change.
Once a Discontinued Consumable is no longer available for purchase (either in
the instance of a Complete Change or Changed Component), Illumina will give
Customer written notice (which may be by way of quote) and the Substitute
Consumable will automatically be added to this Agreement as a Consumable and the
Discontinued Consumable will be removed. The price to Customer for a Substitute
Consumable will be consistent with Customer’s discount provided in this
Agreement, subject to Section 30(a). Supply and use of Substitute Consumables
shall be subject to the terms and conditions of this Agreement. Any new TG
Consumable intended by Illumina to replace a specific Non-TG Consumable found in
Exhibit A shall be deemed to be a Substitute Consumable and must be compatible
with the Hardware and Software set forth in Exhibit A; provided that, Customer
has maintained any updates or upgrades to such Hardware and Software provided by
Illumina to Customer. Customer acknowledges and agrees that in some cases it may
not be possible or practical to continue to supply Discontinued Consumables
hereunder and in such cases Illumina bears no liability to Customer for such
discontinuation. In cases where it is possible and practical for Illumina to
continue to supply a Discontinued Consumable, and provided that Illumina does
not offer a substantially equivalent Consumable (or combination of Consumables)
with a regulatory status more appropriate for Customer’s intended use as
reasonably determined by Illumina, and Customer has used commercially reasonable
efforts to validate such substantially equivalent Consumable (or combination of
Consumables), then if Customer desires to continue to purchase the Discontinued
Consumable it may do so under the following terms:
Lot Purchases for Discontinued Consumables. Subject to the terms of this
Agreement, Illumina will use commercially reasonable efforts to continue to sell
the Discontinued Consumable to Customer; provided that, Customer will be
required to purchase such Discontinued Consumable in minimum lot sizes. Illumina
shall use commercially reasonable efforts to establish a minimum lot size that
is no greater than the median lot size of lot sizes produced during the prior
two (2) full calendar quarters. Pricing, minimum lot sizes (subject to the
immediately preceding sentence), lead times, warranty terms, support, and any
other applicable terms for such Discontinued Consumable will be mutually agreed
upon in writing at the time of discontinuation and, at minimum, shall be subject
to the terms under this Agreement regarding Purchase Orders and supply of TG
Consumables; provided that, pricing will be commensurate with pricing under this
Agreement taking into consideration all factors involved with making custom lots
of Discontinued Consumables.
In cases where Customer desires to begin purchasing a Substitute Consumable, it
may do so under the following terms:
Substitute Consumables. Pricing, lead times, warranty terms, support, and any
other applicable terms for such Substitute Consumable will be agreed upon in
writing at the time of adding the Substitute Consumable to this Agreement.
13.
Validation. Customer shall, […***…] responsible for validating all Goods
including Software for its particular uses, including any Substitute Consumables
provided hereunder.

14.
Regulatory; Other Terms.

a.
Research Use Only. Customer acknowledges that the Goods have not been subjected
to regulatory review or approved or cleared by the FDA or any other regulatory
entity, or otherwise reviewed, cleared or approved under any statute, law, rule
or regulation for any purpose, whether research, commercial, diagnostic or
otherwise.

b.
Notwithstanding Illumina’s consent for Customer to use the Goods in any given
Approved Application, Illumina makes no claim, representation, or warranty of
any kind as to the utility of the Goods for such use including, without
limitation, whether the regulatory status of the Goods is appropriate for
Customer’s use. Customer is solely responsible for determining the utility and
fitness of the Goods for its uses. Nothing set forth in this Section 14.b shall
limit Illumina’s warranties in Sections 24, 25 and 27.


Page 10 of 10

--------------------------------------------------------------------------------




c.
Regulatory Approvals. Customer is solely responsible for obtaining any and all
regulatory approvals and licensure necessary for its intended uses of the Goods.

d.
Implementation of New Illumina Product with Appropriate Regulatory Status. In
the event Illumina offers a new Consumable product (including combination of
Consumables) that is substantially equivalent to Consumable(s) purchased
hereunder and that has a regulatory status (e.g., IVD, GPR, etc.) […***…], then
Customer shall use good faith efforts to validate such new Consumable(s)
product, and if validated by Customer implement that new Consumable(s) product
within […***…] months of Illumina making such new Consumable(s) product
available to Customer. In the event any Goods added to this Agreement after the
Effective Date has been certified, approved or cleared by a regulatory agency,
including without limitation the FDA, then it may be subject to additional terms
and conditions of sale, including pricing, and this Agreement will be amended as
may be necessary, provided that the pricing and other terms set forth in such
amendment (taken as a whole) relative to pricing and other terms (taken as a
whole) in agreements between Illumina and other customers that purchase less or
the same quantities of substantially the same or the same products shall be no
less favorable to Customer than the pricing and other terms set forth in
agreements between Illumina and such other customers. Nothing in this
Section 14.d shall relieve Illumina from its obligations under Section 12 (if
applicable to a new Consumable(s) product described in this Section 14.d) or its
rights under Section 14.f.

e.
Disclosures. Customer will disclose to Illumina in a timely manner any
communication, oral or written, that it receives from the FDA (or its foreign
counterparts) regarding the use of any Goods or the business relationship
between Customer and Illumina. Illumina will disclose to Customer in a timely
manner any communication, oral or written, that it receives from the FDA (or its
foreign counterparts) regarding Customer’s use of any Goods or the business
relationship, including any that may reasonably be considered to affect the
continuity of supply of Goods to Customer, between Customer and Illumina. If
either party receives any of the preceding communications, the parties will
cooperate with each other to address any concerns raised by the FDA (or its
foreign counterpart) therein.

f.
Compliance with Law. Customer and Illumina each have the right to cease
performance under the Agreement, including without limitation, the sale of
Consumables under the Agreement, and without liability to the other (except for
payment for Goods and services delivered up to that date), in the event that
either party is notified by the FDA (or an agency under the Federal Health and
Human Services) or any foreign equivalent that such performance is illegal or
violates any law or order including, without limitation, any FFDCA law, FDA
regulation, order, or similar action, or has a reasonable basis to believe that
such performance is illegal or violates any law or order; provided that, the
party receiving such notice or that makes such determination has first notified
the other party in writing and discussed the matter. For clarity, the preceding
may not be used solely as a means to merely terminate the Agreement for
convenience.

g.
Quality Audits. Once per calendar year and only after providing […***…] days
prior written notice, Customer may at its sole expense audit Illumina’s quality
systems applicable to the provision of Goods hereunder. If Customer chooses to
conduct such quality audit, such audit shall be conducted by or on behalf of
Customer by individuals qualified and appropriate to conduct such audit and
shall be identified (by name, affiliates and job title) in written notice. An
additional inspection may be initiated following submission of an FDA
application by Customer for a Laboratory Developed Test for Clinical Use or NIPT
Use for which an FDA application and additional inspection is required, in
preparation for an anticipated pre-approval inspection audit by the FDA for such
Laboratory Developed Test. Notwithstanding any provision of this Agreement to
the contrary, all information disclosed or observed during the audit shall be
the confidential information of Illumina regardless of form and may not be
disclosed to any third party or used in any manner without the prior written
consent of Illumina. In the case of a specific and material quality issue with a
Good purchased hereunder, Illumina shall, on a case-by-case basis, work with
Customer on potential additional audit(s) in connection with that specific issue
and both parties will work together in good-faith to close the inquiry. Any
audit(s) conducted under this


Page 11 of 11

--------------------------------------------------------------------------------




provision must be conducted in a manner so as not to interfere with Illumina’s
business operations and must take place during Illumina’s normal operating
hours.
h.
Training and Customer Audits. The parties agree that it is important to maintain
the highest possible levels of quality both from Illumina’s supply side and in
connection with Customer’s use of the Goods purchased hereunder. Accordingly,
Customer agrees to undertake any training for the use of the Goods that Illumina
may reasonably request. Customer further agrees to allow Illumina to audit
Customer no more frequently than once per year in order to verify its
personnel’s proficiency in the use of the Goods. The Facilities, times, and
dates for such proficiency audits will be mutually agreed upon.

i.
Implementation of ISO/QSR. Illumina acknowledges that it plans to implement a
quality system in compliance with the applicable ISO standard and Quality System
regulations (“QSR”) for the manufacture of the Consumables purchased hereunder
by the end of the Term.

j.
Illumina Manufacturing Facilities. All Goods are currently manufactured at one
or more of the facilities listed in Exhibit B. Illumina may manufacture Goods at
additional or different facilities in the future. Upon written request of
Customer, to be submitted no more than once per calendar year, Illumina will
provide any updates to Exhibit B.

k.
IVD Product. In the event Illumina develops and receives FDA clearance for an
IVD Product that is based on the […***…] test, then at such time as Illumina
offers that IVD Product for sale, Illumina will offer to supply Customer with
that IVD Product during the Term at pricing and other terms consistent with this
Agreement.

15.
Favored Customer Pricing; Customer Technology Partners. (a) Illumina represents
that on the Effective Date, the pricing for nucleic acid sequencing-based
Consumables offered to Customer under this Agreement is no greater than the
least price being paid by any other customer in the United States that purchases
less or similar quantities of substantially similar or same products and set of
products, from Illumina on the Effective Date; provided that, such other
customer is expressly authorized in writing by Illumina to use such products for
NIPT, including, without limitation, […***…].

(b) No later than each […***…], thereafter during the Term, Illumina shall
review the pricing for (1) nucleic acid sequencing-based Consumables (including
Goods used for sample preparation) and (2) Goods that have been certified,
approved or cleared by a regulatory agency, including without limitation the
FDA, offered under this Agreement during the preceding twelve (12) month period
to customers in the United States that meet the criteria in the preceding
paragraph (a) of this Section 15 and whose purchases are commensurate with
Customer’s total volume of business (or less). After such review, […***…];
provided that […***…], the pricing and discounts shall be established to be no
less favorable than the pricing and discounts Illumina then offers to its
customers who purchase the same or substantially the same Goods and sets of
Goods, in the same or substantially the same volume, […***…].
(c) Customer Technology Partners. A “Technology Agreement” means a written
agreement under which a third party receives from Customer or its Affiliates
certain transfer of know-how and technology, and is authorized to use such
know-how and technology only in its clinical laboratory located outside of the
United States and only to perform their own nucleic acid sequencing-based NIPT
test that at the time of such transfer is the same or substantially similar to
Customer’s […***…] test. A “Customer

Page 12 of 12

--------------------------------------------------------------------------------




Technology Partner” means any third party that is a party with Customer or any
of its Affiliates to a Technology Agreement. Prior to the Effective Date,
Customer entered into Technology Agreements with Customer Technology Partners,
which Customer Technology Partners and the countries outside the United States
in which they are authorized are set forth on Schedule 2. Customer has informed
Illumina that it may enter into Technology Agreements with additional third
parties after the Effective Date. Upon written request of Customer, and subject
to the conditions of this Agreement and applicable local laws, rules and
regulations, Illumina shall offer to supply Goods to each Customer Technology
Partner for use to perform their own nucleic acid sequencing-based NIPT test
that is the same or substantially similar to Customer’s […***…] test during the
Term under terms, including pricing, that Illumina then offers its own
technology transfer partners in the applicable country(ies) outside of the
United States. The foregoing pricing terms are conditioned upon and subject
to the Customer Technology Partner entering into a written supply agreement with
Illumina to purchase Goods for use to perform their own nucleic acid
sequencing-based NIPT test that is the same or substantially similar to
Customer’s […***…] test and pay a Test Fee on terms and conditions as set forth
in the Pooled Patents Agreement, and (b) that Customer Technology Partner
remains in good standing under that supply agreement and the Technology
Agreement.
(d) Notwithstanding anything to the contrary, (i) the pricing offered by
Illumina to Customer Technology Partners in Section 15(c) will not discriminate
against such Customer Technology Partners relative to Illumina’s own technology
transfer partners that perform nucleic acid sequencing-based tests, and (ii) the
terms of Section 15(c) shall not apply to any Person (1) that is not a Customer
Technology Partner or (2) that, […***…], is or was a party to a supply agreement
with Illumina.
16.
Instrument Standards. Each Instrument and Hardware provided hereunder shall
comply with the normative safety and EMC general requirements for Electrical
Equipment for Measurement, Control and Laboratory Use.

17.
Limitation of Liability.

a.
TO THE EXTENT PERMITTED BY LAW, (i) IN NO EVENT SHALL CUSTOMER BE LIABLE TO
ILLUMINA OR ANY OF ITS AFFILIATES FOR LOST PROFITS, DATA OR BUSINESS, OR FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL, OR PUNITIVE DAMAGES OF
ANY KIND ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED AND
ON ANY THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY OR OTHERWISE), AND (ii) THE TOTAL AND CUMULATIVE LIABILITY OF
CUSTOMER AND ITS AFFILIATES, JOINTLY AND SEVERALLY, ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, SHALL IN NO EVENT EXCEED THE
AGGREGATE AMOUNT RECEIVED BY ILLUMINA FROM CUSTOMER AND CUSTOMER AFFILIATES
DURING THE PRECEDING 12 MONTHS UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT
SUCH LIMITATION IN (i) AND (ii) SHALL NOT APPLY TO ANY INDEMNIFICATION
OBLIGATIONS OF CUSTOMER UNDER SECTION 21.d, OR INTENTIONAL MISCONDUCT, OR
INFRINGEMENT OF ILLUMINA INTELLECTUAL PROPERTY RIGHTS, AND SUCH LIMITATION IN
(ii) SHALL NOT APPLY TO ANY PAYMENT OBLIGATIONS WITH RESPECT TO GOODS (INCLUDING
PAYMENT ON INVOICES). THE LIMITATIONS SET FORTH IN THIS SECTION SHALL APPLY EVEN
IF ILLUMINA OR ITS SUPPLIERS HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. CUSTOMER AND CUSTOMER AFFILIATES SHALL REMAIN JOINTLY AND SEVERALLY, AND
FULLY, RESPONSIBLE TO ILLUMINA FOR PAYMENT OF THE APPLICABLE PURCHASE PRICE FOR
ALL GOODS PURCHASED BY CUSTOMER AND CUSTOMER AFFILIATES UNDER THIS AGREEMENT.

b.
TO THE EXTENT PERMITTED BY LAW, (i) IN NO EVENT SHALL ILLUMINA OR ITS SUPPLIERS
BE LIABLE TO CUSTOMER OR ANY CUSTOMER AFFILIATE OR ANY THIRD PARTY FOR COSTS OF
PROCUREMENT OF SUBSTITUTE PRODUCTS OR SERVICES, LOST PROFITS, DATA OR BUSINESS,
OR FOR ANY INDIRECT, SPECIAL, INCIDENTAL,


Page 13 of 13

--------------------------------------------------------------------------------




EXEMPLARY, CONSEQUENTIAL, OR PUNITIVE DAMAGES OF ANY KIND ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY
(WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR
OTHERWISE) AND (ii)  ILLUMINA’S TOTAL AND CUMULATIVE LIABILITY TO CUSTOMER OR
ANY CUSTOMER AFFILIATE ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT,
WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE,
SHALL IN NO EVENT EXCEED THE AMOUNT RECEIVED BY ILLUMINA FROM CUSTOMER AND
CUSTOMER AFFILIATES (IN THE AGGREGATE) DURING THE PRECEDING 12 MONTHS UNDER THIS
AGREEMENT; PROVIDED, HOWEVER, THAT SUCH LIMITATION IN (i) AND (ii) SHALL NOT
APPLY TO ANY INDEMNIFICATION OBLIGATIONS OF ILLUMINA UNDER SECTIONS 21.a AND
21.c. OR TO ANY LIABILITY ARISING FROM INTENTIONAL MISCONDUCT. THE LIMITATIONS
SET FORTH IN THIS SECTION SHALL APPLY EVEN IF ILLUMINA OR ITS SUPPLIERS HAVE
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE
OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
18.
Limited Warranties. TO THE EXTENT PERMITTED BY LAW, EXCEPT FOR THE EXPRESS
LIMITED WARRANTIES SET FORTH IN SECTIONS 2, 24, 25 AND 27 OF THIS AGREEMENT,
ILLUMINA MAKES NO WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE
GOODS OR ANY SERVICES PROVIDED IN CONNECTION WITH THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT, OR ARISING FROM COURSE OF PERFORMANCE,
DEALING, USAGE OR TRADE.

19.
Confidentiality.

a.
Confidential Information. The parties acknowledge that, by virtue of the
activities to be performed and the relationships created under this Agreement,
each party (the “Recipient Party”) may have access to information that the other
party (the “Disclosing Party”) considers to be confidential (“Confidential
Information”). Confidential Information includes, but shall not be limited to,
inventions, designs, formulas, algorithms, trade secrets, know-how, customer
lists, cost and pricing information, business and marketing plans, and other
business and financial information. Each party is under no obligation to provide
or disclose Confidential Information that is not necessary in the performance of
this Agreement. During the Term and or a period of […***…] years thereafter, the
Recipient Party shall hold the Disclosing Party’s Confidential Information in
confidence, and abide by restricted use obligations, using the degree of care
that is used by the Recipient Party with respect to its own Confidential
Information (but no less than reasonable care). Notwithstanding the foregoing,
if information constitutes Confidential Information under both this Agreement
and under any of the Pooled Patents Agreement, the Settlement Agreement, and/or
any Ancillary Agreement, then each party shall be obligated to hold in
confidence, and adhere to restricted use and other obligations with respect to
such Confidential Information as set forth in this Agreement and the applicable
other agreement(s). The Recipient Party shall only disclose the Confidential
Information of the Disclosing Party on a need to know basis to its employees,
directors, representatives, contractors and Affiliates under nondisclosure terms
consistent with this Agreement. The Recipient Party shall not use the Disclosing
Party’s Confidential Information for any purpose other than as contemplated by
this Agreement. The Confidential Information at all times remains the property
of the Disclosing Party. Upon the termination or expiration of this Agreement,
the Recipient Party shall, upon written request of the Disclosing Party, return
to the Disclosing Party or destroy the Confidential Information. Notwithstanding
the foregoing, the Recipient Party may maintain one copy of the Disclosing
Party’s Confidential Information to be retained by the Recipient Party’s Legal
Department for archival purposes only.

b.
Exceptions. Notwithstanding any provision contained in this Agreement, neither
party shall be required to maintain in confidence any of the following
information: (1) information that, at the time of disclosure to the Recipient
Party, is in the public domain through no breach of this Agreement or another
obligation of confidentiality owed to the Disclosing Party or its Affiliates;
(2) information that, after disclosure hereunder, becomes part of the public
domain by publication or otherwise, except by breach of this


Page 14 of 14

--------------------------------------------------------------------------------




Agreement or another obligation of confidentiality owed to the Disclosing Party
or its Affiliates; (3) information that was in the Recipient Party’s possession
at the time of disclosure hereunder by the Disclosing Party unless subject to an
obligation of confidentiality owed to the Disclosed Party or its Affiliates; (4)
information that is independently developed by or for the Recipient Party; or
(5) information that the Recipient Party receives from a third party where
Recipient Party reasonably believes such third party was under no obligation of
confidentiality to the Disclosing Party with respect to such information.
c.
Disclosures Required by Law. The Recipient Party may disclose the Disclosing
Party’s Confidential Information as required by court order, operation of law,
or government regulation, provided that the Recipient Party promptly notifies
the Disclosing party of the specifics of such requirement prior to the actual
disclosure or promptly thereafter if prior disclosure is impractical under the
circumstances, uses diligent efforts to limit the scope of such disclosure or
obtain confidential treatment of the Confidential Information, and allows the
Disclosing Party to participate in the process undertaken to protect the
confidentiality of the Disclosing Party’s Confidential Information including,
without limitation, cooperating with Disclosing Party in order to comply with
the requirements of such order, law, or regulation in a manner that discloses
the least amount, if any, of the Confidential Information of the Disclosing
Party.

d.
Injunctive Relief. Each party acknowledges that any use or disclosure of the
other party’s Confidential Information other than in accordance with this
Agreement may cause irreparable damage to the other party. Therefore, in the
event of any such use or disclosure or threatened use or threatened disclosure
of the Confidential Information of either party hereto, the non-breaching party
shall be entitled, in addition to all other rights and remedies available at law
or in equity, to injunctive relief against the breach or threatened breach of
any obligations hereunder.

e.
Disclosure of Agreement. Notwithstanding anything in this Agreement to the
contrary and except to the extent that disclosure of this Agreement and/or its
terms are required by Securities and Exchange Commission regulation or law (“SEC
Rules”), neither party may disclose this Agreement, the terms of this Agreement,
including any financial terms thereof, and the subject matter of this Agreement
to any third party without the prior written consent of the other party that
will not be unreasonably withheld. Notwithstanding a party’s right to disclose
this Agreement, the terms of this Agreement, and its subject matter as required
by SEC Rules, the disclosing party shall provide the non-disclosing party a copy
of any proposed disclosure in advance in order to allow the non-disclosing party
to redact any confidential or proprietary information. This Section 19.e is
subject to Section 30.k.

20.
Restrictions; Reservation of Rights.

a.
Restrictions. Customer agrees that, unless otherwise expressly authorized in
writing by Illumina: (i) the Consumables are intended for single-use only, and
(ii) any use of reagents other than the Consumables or reagents that Illumina
has expressly authorized in writing to be used with the Goods voids all
warranties and extended warranties for the Goods including, without limitation,
the Hardware Warranty found in Section 24 and Consumables Warranty found in
Section 27. Customer agrees that Customer shall not, nor will Customer allow any
third party or Affiliate to, engage in any of the following activities without
the express prior written permission of an officer of Illumina: (i) disassemble,
reverse-engineer, reverse-compile, or reverse-assemble the Goods, (ii) separate,
extract, or isolate components of Consumables or subject Consumables or
components thereof to any analysis not authorized by Illumina, (iii) otherwise
gain access to or determine the methods of operation of the Goods, (iv) lease,
sell, or resell any Goods, (v) re-use Consumables, (vi) use Goods in a manner
other than as described in applicable Specifications and Documentation,
(vii) use third party consumables or reagents on Hardware (unless the
Specifications or Documentation state otherwise). For the avoidance of doubt,
Customer is not prevented under this Agreement from using third party library
preparation consumables or reagents to prepare samples for sequencing on
Hardware and Customer acknowledges that, pursuant to the terms of this
Agreement, including Sections 7 and 8, such decision could result in […***…]. In
addition to any other remedies available to Illumina, a breach of this provision
shall immediately terminate the rights, license(s), or permissions given
hereunder and void all warranties including, without


Page 15 of 15

--------------------------------------------------------------------------------




limitation, the rights conferred under Section 2 and all warranties under
Sections 24, 25 and 27. Customer agrees that it is not an authorized dealer,
representative, reseller, or distributor of any of Illumina’s, or its
Affiliates’, products or services. Customer (1) is not purchasing the Goods on
behalf of a third party, (2) is not purchasing the Goods in order to resell or
distribute the Goods to a third party, (3) is not purchasing the Goods in order
to export the Goods outside the United States, and (4) will not export the Goods
out of the United States.
b.
Software. Customer shall not (i) reproduce, modify or create derivative works of
the Software, except as expressly permitted in the relevant EULA provided to
Customer, (ii) decompile, reverse engineer or otherwise attempt to gain
unauthorized access to the Software source code, any Hardware or any component
thereof or unbundle any embedded Software from any Hardware, (iii) use the
Hardware, component thereof, or the Software for third-party training,
commercial time-sharing or service bureau use, or for any purpose other than as
expressly authorized in Section 2 of this Agreement, (iv) remove, alter, cover
or obfuscate any copyright, trademark or other proprietary rights notices on or
in the Goods, (v) cause, authorize or permit any third party to do any of the
foregoing, or (vi) transfer or sublicense Software to a third-party. The
Software is licensed (to Customer or its applicable Affiliates) on a personal
and non-transferable basis, except as permitted in accordance with Section 30.e
(Assignment).

c.
Documentation. Subject to the terms and conditions of this Agreement, and upon
specific written request by Customer, Illumina shall provide Customer with
Documentation for a Good on or before shipment of such Good. Customer shall use
the Documentation in accordance with the restrictions set forth therein, which
may include but shall not be limited to restrictions against altering, modifying
or copying the Documentation or removing the Documentation from the Customer
Facility without the prior written approval of Illumina, except that Customer
shall be authorized to make any necessary copies of the Documentation as
required to support an application for FDA approval for a Laboratory Developed
Test for Clinical Use or for NIPT Use that required FDA approval, but not for
any IVD Product or any other distributable product. Any permitted copies of the
Documentation shall include Illumina’s copyright and other proprietary notices.
Customer shall use the Goods in accordance with and as instructed by the
Documentation (including as electronically published) applicable to the Goods.

d.
Illumina Proprietary Information. Customer may use the Illumina proprietary
sequences (e.g., […***…], and such other proprietary sequences as Illumina may
identify from time to time), only with the Goods.

e.
Reservation of Rights. Illumina reserves all rights not expressly granted in
this Agreement, and no licenses are granted by Illumina under this Agreement,
whether by implication, estoppel or otherwise, except as expressly set forth
herein.

f.
Customer’s (and its Affiliates) intended use of the Goods for any Research Use,
Clinical Use or NIPT Use may require that it obtain a license or other rights to
third party Intellectual Property Rights (other than Intellectual Property
Rights included within Illumina’s Intellectual Property Rights in Goods and
other than third party Intellectual Property Rights applicable to the general
functionality of the Goods) to use Goods without infringing third party
Intellectual Property Rights. Between Illumina and Customer, it is Customer’s
responsibility to ensure that it (and its Affiliates) has or obtains rights to
all third party Intellectual Property Rights (other than Intellectual Property
Rights included within Illumina’s Intellectual Property Rights in Goods and
other than third party Intellectual Property Rights applicable to the general
functionality of the Goods) that are required for Customer to use the Goods for
any Research Use, Clinical Use or NIPT Use without infringement of such third
party Intellectual Property Rights. Illumina does not represent, warrant,
covenant or undertake that use of Goods will not infringe third party
Intellectual Property Rights and expressly disclaims and excludes any statement
or implication otherwise, to the maximum extent permitted by law.

21.
Indemnity.

a.
Infringement. Except as set forth in Section 21.b and Section 20.f, Illumina
shall defend, indemnify and hold harmless Customer and its Affiliates, and each
of their officers, directors and employees, against any


Page 16 of 16

--------------------------------------------------------------------------------




third-party claim or action alleging that the Goods, when used in accordance
with the terms and conditions of this Agreement infringe any valid and
enforceable Intellectual Property Right, and Illumina shall pay all settlements
entered into, and all final judgments and costs (including reasonable attorneys’
fees) awarded against such indemnified party in connection with any such action.
If the Goods or any part thereof, become, or in Illumina’s opinion may become,
the subject of an infringement claim against Illumina or Customer, Illumina
shall have the right, at its option, to (i) procure for Customer the right to
continue using such Goods, (ii) modify or replace such Goods with substantially
equivalent noninfringing products, provided the modification or replacement is
substantially equivalent to the replaced product, (iii) or, after using
commercially reasonable efforts to achieve the results in clauses (i) or (ii),
require the return of such Goods and terminate the rights, license and any other
permissions given hereunder with respect thereto and refund to Customer the
depreciated value of the Goods as shown in the financial records of Customer or
price paid for such Goods, whichever is less. This Section 21.a states the
entire liability of Illumina for any infringement of Intellectual Property
Rights.
b.
Exclusions. Illumina shall have no obligations to defend, indemnify or hold
harmless Customer and its Affiliates, and each of their officers, directors and
employees with respect to any third-party claim or action alleging that (i) the
use of the Goods, outside the scope of the rights, license(s), or permissions
given by Illumina to Customer for such Goods, (ii) the use of the Goods, in
combination with any other products or services not supplied by Illumina,
(iii) the use of the Goods to perform any assay or other process not supplied by
Illumina, (iv) any Goods (or certain aspect thereof) provided hereunder in
accordance with specifications or instructions furnished to Illumina by Customer
(or by a third party on behalf of Customer), (v) any act regarding the Goods in
a manner not expressly authorized in this Agreement, or (vi) any Derivative
Software or use of Derivative Software, in each of (i), (ii), (iii), (iv),
(v) or (vi) infringes any third party Intellectual Property Right (each of (i) –
(vi) an (“Excluded Claim”). For the avoidance of doubt, any claim or action
arising from alleged infringement of third party Intellectual Property Rights
addressed in Section 20.f, for which Customer is responsible for ensuring it has
or obtains rights, is an Excluded Claim under at least clause (i).

c.
Indemnification by Illumina. Illumina shall defend, indemnify and hold harmless
Customer and its Affiliates, and their respective officers, directors and
employees, against any third-party claim or action involving injury or death to
a person or damage to tangible property and arising out of failure of the Goods
to conform to their Specifications when such Goods are used for Research Use.

d.
Indemnification by Customer. Customer shall defend, indemnify and hold harmless
Illumina, its Affiliates and each of their respective officers, directors and
employees, against (i) any third-party claim or action that is, relates to, or
arises out of an Excluded Claim, and (ii) any third party claims, liabilities,
damages, fines, penalties, causes of action, and losses of any and every kind
resulting from any use of the Goods for Clinical Use or NIPT Use including any
failure to use the Goods in accordance with its Documentation and any failure of
Customer to obtain and maintain the applicable regulatory approvals and
licensure required for Customer’s intended uses of the Goods.

e.
Conditions. The parties’ indemnification obligation pursuant to this Section 21
is subject to the party seeking indemnification (i) notifying the other promptly
in writing of such action, (ii) giving other party exclusive control and
authority over the defense and settlement of such action, (iii) not admitting
infringement of any Intellectual Property Right without prior written consent,
(iv) not entering into any settlement or compromise of any such action without
the indemnifying party’s prior written consent, and (v) providing all reasonable
assistance to the other party (provided that such party reimburses the
indemnified party for its reasonable out-of-pocket expenses incurred in
providing such assistance); provided, that the indemnifying party may not enter
into any settlement that admits fault on the part of the indemnified party and
does not include a release within the scope of the claim that is the subject of
the action for which the indemnified party is obligated to indemnify hereunder.

f.
Third-Party Goods. Notwithstanding anything herein to the contrary, Illumina
shall have no indemnification obligations with respect to any goods or software
originating from a third party and provided under this Agreement. Customer’s
sole right to indemnification with respect to such third party


Page 17 of 17

--------------------------------------------------------------------------------




goods or software shall be pursuant to the original manufacturer’s or licensor’s
indemnity, if any, to Customer, to the extent provided by the original
manufacturer or licensor.
22.
Shelf-life. All Non-TG Consumables shall have no less than […***…] months shelf
life at the time of shipment and all TG Consumables shall have no less than
[…***…] months shelf life at the time of shipment.

23.
Additional Instrument Service and Support. If Customer desires additional
service and support for Hardware, Customer and Illumina will execute a separate
service and support agreement.

24.
Warranty for Hardware. The “Hardware Warranty Period” shall be for a period of
[…***…] months. In the case of Hardware that includes installation, the Hardware
Warranty Period shall commence upon installation of the Hardware. For all other
Hardware, the Hardware Warranty Period commences upon delivery. During the
Hardware Warranty Period, the Hardware (other than Software, the warranty for
which is set forth in Section 25) will conform to the Specifications (“Base
Hardware Warranty”). This limited warranty extends only to Customer as original
purchaser unless otherwise agreed upon in writing by Illumina. “Upgraded
Components” means Illumina-provided components, modifications, upgrades, updates
and/or enhancements to Hardware. Illumina warrants that Upgraded Components will
conform to their Specifications for the longer of the Base Hardware Warranty or
a period of […***…] days from the date the Upgraded Components are installed.
Upgraded Components do not extend the Base Hardware Warranty.

The foregoing warranty shall not apply if the Hardware or any component thereof
(i) has been subjected to abuse, misuse, neglect, negligence, accident, improper
testing, improper installation, improper storage, improper handling or use
contrary to any instructions issued by Illumina or has been used in any manner
inconsistent with the rights conferred upon Customer under this Agreement,
(ii) has been repaired, altered, disassembled or reassembled, or removed from
the Facility by persons not expressly authorized by Illumina, (iii) has not been
installed, operated, repaired and maintained in accordance with the
Documentation, (iv) has failed due to an act of God, including but not limited
to fire, flood, tornado, earthquake, hurricane, lightning, threat of or actual
acts of terrorism or war, or (v) has been used with any third party software,
hardware, or item including, without limitation, reagent which has not been
previously approved in writing by Illumina. If during the Hardware Warranty
Period: (x) Illumina’s authorized service or support representative is notified
promptly upon discovery of any failure of the Hardware to conform to the
warranty set forth in this Section, including a detailed description of such
alleged failure, (y) at Illumina’s option, either access to the Hardware is
provided to Illumina on-site at the Facility or such applicable component(s) are
returned, transportation charges prepaid, to Illumina’s designated facility in
accordance with Illumina’s then-current return procedures, and (z) Illumina’s
inspections and tests determine that the Hardware or the applicable component
indeed fails to conform and has not been subjected to any of the conditions set
forth in this Section, then, as Customer’s sole remedy (except for any
indemnification obligations of Illumina pursuant to Section 21.a and 21.c) and
Illumina’s sole obligation under the foregoing warranty, Illumina will, at
Illumina’s option, repair or replace without charge the Hardware or applicable
component(s). Any Hardware or component that has either been repaired or
replaced under this warranty shall have warranty coverage for the longer of
[…***…] days or the remaining warranty period. Repairs may include the
replacement of parts with functionally equivalent, reconditioned or new parts.
Notwithstanding anything to the contrary set forth herein, if during the
Hardware Warranty Period any Hardware or component does not meet the Base
Hardware Warranty for more than […***…] days, Illumina shall loan to Customer a
Hardware that meets the Base Hardware Warranty until Illumina provides Customer
with a repaired or replacement Hardware on the terms and conditions set forth
herein.
25.
Software Warranty. The Software will substantially conform to its Specifications
for the warranty period specified in the EULA provided with the Software, but in
any event no longer than the […***…]; provided that Customer maintains a
software release level within one major release of the most current release of
the Software. Customer’s sole remedy and Illumina’s sole obligation under the
foregoing warranty shall be for Illumina to use commercially reasonable efforts
to correct any substantial nonconformity of the Software reported to Illumina’s
authorized service or support representative by Customer during the warranty
period. The foregoing warranty shall not apply to any failure to conform by the
Software that is caused by (i) the use or operation of the Software in an
environment other than that advised or recommended by Illumina,
(ii) modifications to the Software not made or authorized by Illumina, or
(iii) third party hardware or software,


Page 18 of 18

--------------------------------------------------------------------------------




whether provided by Illumina or any third party. In addition, the foregoing
warranty shall not apply to any Software which has been used with any third
party hardware or software or to any Derivative Software.
26.
Third-Party Goods. Notwithstanding anything herein to the contrary, Illumina
makes no warranty with respect to any third-party goods provided under this
Agreement. Customer’s sole remedy with respect to such third-party goods shall
be pursuant to the original manufacturer’s or licensor’s warranty, if any, to
Customer, to the extent permitted by the original manufacturer or licensor.

27.
Warranty for Consumables. The Consumables, will conform to the Specifications
until the later of (i) for Non-TG Consumables […***…] months from the date of
shipment, and for TG Consumables, […***…] months from the date of shipment, or
(ii) any expiration date or the end of the shelf-life pre-printed on such
Consumable by Illumina, but in no event later than […***…] months from the date
of shipment (the “Consumable Warranty Period”). This limited warranty extends
only to Customer, as original purchaser unless otherwise agreed upon in writing
by Illumina. The foregoing warranties shall not apply if any Consumable (a) has
been subjected to abuse, misuse, neglect, negligence, accident, improper
testing, improper installation, improper storage, improper handling or use
contrary to any instructions issued by Illumina or has been used in any manner
inconsistent with the rights conferred upon Customer under this Agreement,
(b) has been repaired, altered, disassembled or reassembled, (c) has not been
operated, repaired and maintained in accordance with the Documentation, (d) has
failed due to an act of God, including but not limited to fire, flood, tornado,
earthquake, hurricane, lightning, threat of or actual acts of terrorism or war,
or (e) has been used with any third party good not provided under this or any
other agreement with Illumina. If during the Consumable Warranty Period:
(x) Illumina’s authorized service or support representative is notified promptly
upon discovery of any failure of such Consumable to conform to the warranty set
forth in this Section, including a detailed description of such alleged failure,
(y) such Consumable is returned, transportation charges prepaid, to Illumina’s
designated facility in accordance with Illumina’s then-current return
procedures, and (z) Illumina’s inspections and tests determine that such
Consumable indeed fails to conform and has not been subjected to any of the
conditions set forth in this Section, then, as Customer’s sole remedy (except
for any indemnification obligations of Illumina pursuant to Section 21.a and
21.c) and Illumina’s sole obligation under the foregoing warranty, Illumina
will, at Illumina’s option, repair or replace without charge such Consumable.
Repaired or replaced Consumables come with a warranty that is the longer of
[…***…] days after shipment of the repaired or replaced Consumable or any
expiration date or the end of the shelf-life pre-printed on such Consumable. In
no event will the warranty for repaired or replaced Consumables be later than
[…***…] months from the date of shipment. With respect to replaced TG
Consumables, Illumina will use commercially reasonable efforts to provide
replacement TG Consumables in a Customer’s scheduled shipment where single lot
per shipment can be maintained.

28.
Term; Cancellation; Termination.

a.
Term. This Agreement shall commence on the Original Effective Date and terminate
five (5) years after the Effective Date, unless otherwise terminated early as
provided hereunder or extended longer upon the mutual written agreement of the
parties. The period from the Original Effective Date to the date the Agreement
expires or is terminated is the “Term.” Upon Customer’s written request,
provided at least ninety (90) days prior to expiration or termination (other
than termination pursuant to a party’s right under Section 28c) of the
Agreement, Illumina agrees that it will engage with Customer in good faith
negotiations to identify the terms and conditions under which, if mutually
agreed upon in a written amendment, Illumina would continue to supply Customer
with Consumables at the same or substantially the same pricing as set forth
herein for a period of time after the end of the Term.

b.
Cancellation of Orders. Except as set forth in Section 11.b and 30.g, all
Purchase Orders are non-cancelable and may not be modified without the prior
written consent of Illumina.

c.
Termination.

(i)
If either party breaches a material provision of this Agreement and fails to
cure such breach within thirty (30) days after receiving written notice of the
breach, the non-breaching party shall have the right to terminate this Agreement
at any time by providing written notice to the other party. Either party may
terminate this Agreement, effective immediately upon written notice, if


Page 19 of 19

--------------------------------------------------------------------------------




the other party becomes the subject of a voluntary or involuntary petition in
bankruptcy or any proceeding relating to insolvency, receivership, liquidation
or composition for the benefit of creditors that is not dismissed within
sixty (60) days. In the event of any bankruptcy or insolvency proceeding
commenced by or against Customer, Illumina shall be entitled to cancel any order
then outstanding.
(ii)
Reserved.

29.
Survival of Obligations. All provisions of this Agreement that by their nature
should survive termination shall survive including without limitation Sections 1
(Definitions), 3.b (Affiliates),3c (Pre-Purchased Instruments), 10 (Invoices;
Payment), 13 (Validation), 14.a-14.c, 14.e, 14.f (Regulatory; Other Terms), 17
(Limitation of Liability), 18 (Limited Warranties), 19 (Confidentiality), 20
(Restrictions; Reservation of Rights), 21 (Indemnify), 24 (Warranty for
Hardware, for time period stated therein), 25 (Software Warranty, for time
period stated therein), 26 (Third-Party Goods), 27 (Warranty for Consumables,
for time period stated therein), 28.b (Term; Cancellation; Termination) 30.b-f,
h-k (Miscellaneous), and all payment obligations incurred hereunder. All other
rights and obligations of the parties under this Agreement shall cease upon
termination or expiration of this Agreement.

30.
Miscellaneous.

a.
Future Products; Additional Products.

(iii)
Customer acknowledges and agrees that any future products and/or services
(“Unreleased Products”) are subject to new part numbers, pricing and
specifications and, in some cases, use restrictions. Customer agrees that its
purchase of the Goods hereunder is not in reliance on the availability of any
Unreleased Products. Customer acknowledges that Customer has no right to return
any Goods except as expressly provided hereunder. Upon Customer’s written
request, which shall not be made more than one time per calendar quarter,
Illumina will engage in business reviews with Customer with the intent of
addressing the operation of purchase and supply of Goods under this Agreement,
and the potential availability of Unreleased Products that may be released for
use in the Approved Applications. To facilitate such discussions, two weeks
prior to any such review, Customer shall provide Illumina with an updated list
of its instrument install base and associated Software (including version
numbers).

(iv)
Additionally, upon written request of Customer or Illumina, the parties shall,
no more than one time per calendar quarter, review the then current list of
Goods on Exhibit A. The parties shall enter into a written amendment of this
Agreement to add to Exhibit A, as Goods, additional Illumina products for
nucleic acid sequencing-based Laboratory Developed Tests for NIPT Use and
Clinical Use that the parties agree should be added based on reasonable
expectations of Customer’s requirements during the 12 months period that follows
the review, or that Illumina determines should be removed based on lack of
purchase by Customer during the preceding 12 month period, provided that for
such products that the parties agree should be added to this Agreement (1) for
[…***…] (but excluding […***…]) hardware and associated core sequencing
consumables that Illumina makes available for sale to its customers as of the
Effective Date, such products shall be offered to Customer at pricing that
reflects the same discount off list price as for the Goods set forth in the
then-current Exhibit A , and (2) for all Illumina products for nucleic acid
sequencing-based Laboratory Developed Tests for NIPT Use and Clinical Use not in
(1), such products shall be offered to Customer at pricing that the parties
shall negotiate in good faith prior to adding such products to Exhibit A.

b.
Severability; Waiver; Independent Parties. If any provision of this Agreement is
held invalid or unenforceable, such provision shall be enforced to the maximum
extent permissible so as to effect the intent of the parties, and the remainder
of this Agreement will continue in full force and effect. The failure of either
party to exercise any right granted herein or to require any performance of any
term of this Agreement or the waiver by either party of any breach of this
Agreement shall not prevent a subsequent exercise or enforcement of, or be
deemed a waiver of any subsequent breach of, the same or any other term of this
Agreement. Nothing in this Agreement shall constitute or create a joint venture,


Page 20 of 20

--------------------------------------------------------------------------------




partnership, or any other similar arrangement between the parties. No party is
authorized to act as agent for the other party hereunder except as expressly
stated in this Agreement.
c.
Export. Customer acknowledges and agrees that the Goods provided under this
Agreement may be subject to restrictions and controls imposed by the United
States Export Administration Act and the regulations thereunder (or the
regulations and laws of another country). Customer agrees not to export or
re-export the Goods, or any related technology into any country in violation of
such controls or any other laws, rules or regulations of any country, state or
jurisdiction.

d.
Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed received when (a) delivered personally; (b) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid (or ten (10) days for international mail); or (c) one
(1) day after deposit with a commercial express courier specifying next day
delivery or, for international courier packages, two (2) days after deposit with
a commercial express courier specifying 2-day delivery, with written
verification of receipt. In addition, the parties shall provide the primary
business contacts for this Agreement with a courtesy notice via email; provided,
however, that failure to provide such courtesy copy of any notice shall not
cause such notice to be defective. All notices shall be sent to the following or
any other address designated by a party using the procedures set forth in this
sub-section:

If to Illumina


Illumina, Inc.
5200 Illumina Way
San Diego, CA 92122    
Attn: Senior Vice President, Corporate Development


With a copy to:


Illumina, Inc.
5200 Illumina Way
San Diego, CA 92122
Attn: General Counsel


If to Customer


Sequenom, Inc.
3595 John Hopkins Court
San Diego, CA 92121
Attn: President


With a copy to:


Sequenom, Inc.
3595 John Hopkins Court
San Diego, CA 92121
Attn: General Counsel


If to Customer, and is an invoice:


Sequenom, Inc.
3595 John Hopkins Court
San Diego, CA 92121
Attn: Accounts Payable



Page 21 of 21

--------------------------------------------------------------------------------




e.
Assignment. All of the terms and provisions of this Agreement shall be binding
upon and shall inure to the benefit of and be enforceable by the respective
successors and assigns of the parties. No party shall,


Page 22 of 22

--------------------------------------------------------------------------------




without the prior written consent of the other party, assign or transfer this
Agreement (in whole or in part) or assign, transfer, declare a trust of or
dispose of in any manner any of its rights and obligations hereunder to any
third party, except that either party (i) may assign or transfer this Agreement
(in whole or in part) to an Affiliate or ii) may assign or transfer this
Agreement, only together with the Pooled Patents Agreement, the Settlement
Agreement, and all the Ancillary Agreements to which it is a party, to a third
party as part of a merger, sale of stock or shares, or sale of assets in each
case relating to the entire business of either Illumina or Customer to which
this Agreement and the Pooled Patents Agreement, the Settlement Agreement, and
all the Ancillary Agreements relate, as applicable, in each case without any
further consent required of the other party. Subject to the foregoing and
Section 3.b with respect to New Affiliate, this Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assignees. Any purported assignment or transfer in violation of this
Section 30.e shall be null and void ab initio. A party to this Agreement
assigning its rights and obligations under this Agreement shall provide written
notice of such assignment to the other party as promptly as practicable
following the effectiveness of such assignment, which notice shall include the
identity of the Person to whom assignment has been made and a copy of assignment
documentation evidencing that such Person has agreed to be bound by all of the
terms and conditions of this Agreement upon and after such assignment.
f.
Choice of Law. This Agreement and performance by the parties hereunder shall be
construed in accordance with the laws of the State of California, U.S.A.,
without regard to provisions on the conflicts of laws.

g.
Force Majeure. Illumina shall not be responsible for any failure to perform or
delay attributable in whole or in part to any cause beyond its reasonable
control, including but not limited to acts of God, fire, flood, tornado,
earthquake, hurricane, lightning, government actions, actual or threatened acts
of war, terrorism, civil disturbance or insurrection, sabotage, labor shortages
or disputes, failure or delay in delivery by Illumina’s suppliers or
subcontractors, transportation difficulties, shortage of energy, raw materials
or equipment, or Customer’s fault or negligence; provided, however, that
Customer may terminate any Purchase Order for which the delivery of the Goods
subject to such Purchase Order has been delayed for more than […***…] days as a
result of such force majeure event. In the event of any such delay the delivery
date shall be deferred for a period equal to the time lost by reason of the
delay. Except with respect to its obligations to pay any amounts due under this
Agreement, Customer shall not be responsible for any failure to perform or
otherwise attributable in whole or in part to any cause beyond its reasonable
control, including but not limited to acts of God, fire, flood, tornado,
earthquake, hurricane, lightning, government actions, actual or threatened acts
of war, terrorism, civil disturbance or insurrection, sabotage, labor shortages
or disputes.

h.
Entire Agreement; Amendment. This Agreement, including the Settlement Agreement,
Pooled Patents Agreement and Ancillary Agreements referenced herein, represents
the entire agreement between the parties regarding the subject matter hereof and
supersedes all prior discussions, communications, agreements, and understandings
of any kind and nature between the parties (other than as stated in the last
sentence of this Section 30.h). No amendment to this Agreement or waiver of any
right, condition, or breach will be effective unless in writing and signed by
both parties. Illumina and Customer agree that this Agreement amends and
restates the Original Agreement in its entirety, effective as of the Effective
Date, however, for the avoidance of doubt, does not cancel any payment
obligations accrued under the Original Agreement.

i.
Insurance. Customer shall obtain and maintain insurance coverage as follows:
(i) a policy for liability (including professional and errors & omissions) in
the amount of no less than US$5,000,000 per occurrence, and (ii) separately a
policy for commercial general liability insurance in the amount of no less than
US$10,000,000, in the case of each of (i) and (ii) to protect the Illumina
indemnitees under the indemnification provided hereunder. Illumina shall be an
additional insured on Customer’s insurance policy or policies and, upon request,
Illumina shall be provided appropriate certificates of insurance. Such policies
shall provide a waiver of subrogation against Illumina as an additional insured
and contain no cross-liability exclusion. Customer agrees that the parties
intend that Customer’s insurance coverage will be primary over any other
potentially applicable insurance. Customer shall ensure that any umbrella


Page 23 of 23

--------------------------------------------------------------------------------




or excess liability coverage shall not treat the naming of Illumina as an
additional insured as a coverage change that voids or terminates such coverage.
Customer will not cancel or amend the policies without thirty (30) days prior
written notice to Illumina. Customer shall maintain such insurance at all times
during the Term and for a period of 3 years thereafter.
j.
Legal Compliance. Nothing in this Agreement is intended, or should be
interpreted, to prevent either party from complying with, or to require a party
to violate, any and all applicable Laws.

k.
Publicity; Use of Names or Trademarks. Each party shall obtain the prior written
consent of the other party on all press releases or other public announcements
relating to this Agreement, including its existence or its terms, provided that
a party is not required to obtain prior written consent of the other party for
press releases or public disclosures that repeat information that has been
previously publicly disclosed. Notwithstanding any of the foregoing, if required
by Law, including without limitation by the U.S. Securities and Exchange
Commission or any stock exchange or Nasdaq, then a party may issue a press
release or other public announcement regarding this Agreement, provided that the
other party has received prior written notice of such intended press release or
public announcement, if practicable under the circumstances, and an opportunity
to seek a protective order if practicable under the circumstances, and the party
subject to the requirement cooperates with the other party to limit the
disclosure and includes in such press release or public announcement only such
information relating to this Agreement as is required by such Law to be publicly
disclosed. The parties will make all reasonable attempts to diligently and in
good faith work together to redact this Agreement to a mutually acceptable
extent in the event this Agreement is required by applicable Law to be made
public (e.g., SEC filing). Neither party shall use the name or trademarks of the
other party without the express prior written consent of the other party.

l.
NIPT Marketing Materials. The marketing materials or test reports of Customer,
its Affiliate or Customer Technology Partners will not state or suggest that
(a) Illumina or an Affiliate of Illumina provided any part of the testing
service, (b) the Illumina technology used to generate the results has been
approved, cleared, or otherwise approved by any regulatory body or agency (e.g.,
U.S. FDA) for any clinical or diagnostic use, or (c) Illumina intends that such
technology be used for clinical or diagnostic purpose. Notwithstanding the
foregoing, in the event Illumina launches a marketing program during the Term
that promotes the identification of Illumina Goods used by Customer for NIPT
Use, then the parties shall negotiate in good faith terms under which this
Agreement may be amended to include the parties’ rights and obligations
regarding any such marketing program.





[SIGNATURE PAGE FOLLOWS.]
THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]


Each Party has duly executed and delivered this Amended and Restated Sale and
Supply Agreement as of the Effective Date.




Sequenom, Inc.:            Illumina Inc.:




By:        /s/ William Welch__________            By:    /s/ Nick
Naclerio___________


Name:     William Welch    Name:    Nick Naclerio


Title:     Chief Executive Officer    Title:    SVP, Corporate Development +
GM Enterprise Informatics


Date: __________________________            Date:    12-2-2014________________






Exhibit A, Part 1
Instruments


The following tables list the Hardware subject to purchase under this Agreement
and the applicable price and discounts


Part Number
Description
List Price as of Effective Date of the Agreement*
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]



*Illumina has the right to change list prices in the usual course of its
business, from time to time.
Instrument Purchase Price for […***…] only


The purchase prices for […***…] instruments purchased under this Agreement are
given in the table below. […***…]


By way of example, […***…].




Tier
Cumulative Purchase Threshold
Part Number
Description
Price
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]

 
Exhibit A, Part 2
Consumables


Part Number
Description
2014 List Price*
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]



*Illumina has the right to change list prices in the usual course of its
business, from time to time, however the Customer’s price for Consumables on a
per sample basis, for processing samples in the same manner as processed for
NIPT Use as of the Effective Date, shall not increase as a result of an increase
in list price; provided that if samples are processed in a different manner than
for NIPT Use as of the Effective Date, then Customer’s price for Consumables on
a per sample basis shall not increase more than 3% annually.


First Quote. Illumina will provide Customer a quotation referencing this
Agreement and specifying the price for each Consumable from the Effective Date
through March 31, 2015 (the “First Quote”). The First Quote and pricing found
therein expires on March 31, 2015 and sets forth the pricing that will be used
on all Purchase Orders that are provided by Customer prior to the end of such
period. The Purchase Orders placed against the First Quote must reference the
First Quote and this Agreement to be valid.


Annual Quotes and Purchase Orders for Consumables. Beginning on March 31, 2015
and thereafter no later than March 31 of each calendar year of this Agreement,
Illumina will issue a quotation referencing this Agreement and specifying the
price for each Consumable (the “Annual Quote”). Each Annual Quote and pricing
found therein expires on March 31 of the next consecutive calendar year and sets
forth the pricing that will be used on all Purchase Orders that are provided by
Customer prior to the end of such calendar year. The Annual Quote issued on
March 31, 2015 will set forth the pricing for the period April 1, 2015 through
March 31, 2016. The Purchase Orders placed against each Annual Quote must
reference the Annual Quote and this Agreement to be valid. Notwithstanding the
foregoing, the pricing for Consumables during the period beginning on July 8,
2016 through March 31, 2017, shall be as set forth in Section 15(b) of the
Agreement.


Consumables Purchase Price
The purchase price to be used on the First Quote and on each Annual Quote is
equal to the price for TG Consumables and non-TG Consumables found in this
Exhibit A less the discount in the table below corresponding to Customer’s
Consumable Spend. “Consumable Spend” equals the total amount Illumina has
invoiced Customer for shipments of TG-
Consumables and Non-TG Consumables to Customer during the 12 calendar months
that ended prior to the date the First Quote or Annual Quote is due. For the
avoidance of doubt, any Non-TG Consumables used for NIPT Use and Clinical Use in
accordance with Section 11(d) are subject to the Non-TG Consumables pricing,
discount and Consumable Spend until such time as Customer may no longer purchase
such Non-TG Consumables in accordance with Section 11(d). Non-TG Consumables
that are supplied for Research Use as of the Effective Date are subject to the
Non-TG Consumables pricing, discount and Consumable Spend.


[…***…]
 
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]

Exhibit B
Illumina Manufacturing Facilities


The table below lists the manufacturing locations for the parts listed as of the
date of execution of this Agreement. The abbreviations in the table refer to the
Illumina manufacturing sites listed below, along with their mailing addresses.


1.SD    Illumina Inc.
5200 Illumina Way
San Diego, CA 92122 USA


Illumina Inc.
9440 Carroll Park Dr.
San Diego, CA 92122 USA


2.SG    Illumina Singapore
29 Woodlands Industrial Park E1
North Tech, Lobby 3, #02-13/18
Singapore 757716


Consumables
Part Number
Description
 
 
 
SD
SG
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]

















































































***Confidential Treatment Requested
Schedule 1


Affiliates of Customer as of Effective Date


Sequenom Center for Molecular Medicine, LLC, d/b/a Sequenom Laboratories
Sequenom Biosciences (India) Pvt. Ltd.




Schedule 2
    
Customer Technology Partners as of Effective Date




Customer Technology Partner
Location
Term
Ends
Currently using Illumina platform?
[…***…]
France
2018
[…***…]
[…***…]
Germany
2016
[…***…]
[…***…]
Japan
2019
[…***…]
[…***…]
Japan
2019
[…***…]
[…***…]
Israel
2020
[…***…]










Page 24 of 24